                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

Casey Ervin Rogers,                        )        C/A No. 4:19-cv-00570-DCC
                                           )
                               Plaintiff,  )
                                           )
vs.                                        )
                                           )            ORDER
Clayton Homes Florence; Southern Energy    )
Homes, Inc.; CMH Homes, Inc.,              )
                                           )
                               Defendants. )
_____________________________________ )


       This matter is before the Court on Defendants’ Motion to Dismiss and Compel

Arbitration. ECF No. 5. Plaintiff filed a Response in Opposition, and Defendants filed a

Reply. ECF Nos. 7, 8.

                                     BACKGROUND

       On or about February 13, 2017, Plaintiff purchased “The Louis” mobile home from

Southern Homes of Florence. ECF No. 1-1 at 15. Defendant Clayton Homes of Florence1

arranged delivery and set-up of the mobile home. Id. Defendant Southern Energy

Homes, Inc. manufactured the mobile home. ECF Nos. 1-1 at 16, 5-1 at 2.

       Plaintiff contends that the mobile home was damaged significantly during

transport. ECF No. 1-1 at 16. He asserts that the “ceilings were cracked, exposed beams

in the home were broken, walls were broken and falling, light fixtures had fallen out of the




       1
        According to Defendants, Clayton Homes of Florence is a trade name for CMH
Homes, Inc. and is not a separate corporate entity. ECF No. 5 at 1. Plaintiff has not
disputed this assertion.
ceiling, crown molding and trim was missing, and the vinyl siding was damaged.” Id.

Plaintiff alleges that a crew sent by one or all of the Defendants came to repair the mobile

home, and he and his family moved in sometime in March 2017. Id at 16–17. He

contends that, after they moved in, several problems with the mobile home became

apparent, including but not limited to the plumbing, the patio, the carpeting, the vinyl, the

trim and molding, and the walls. Id. at 16–19.

       The Retailer Closing Agreement and Sales Agreement are silent regarding

arbitration. See ECF No. 5-2, 7-2. However, included as part of the sales transaction

with Defendant CMH Homes, Inc., was a document labeled “Binding Dispute Resolution

Agreement” (“the DRA”). ECF No. 5-6. The DRA includes an arbitration provision which

states, in relevant part:

              The Parties agree to mandatory, binding arbitration
              (“Arbitration”) of all Claims that are not resolved in Mediation
              . . . . This Agreement applies to all pre-existing, present, or
              future disputes, claims, controversies, grievances, and
              causes of action against Seller, including, but not limited to,
              common law claims, contract and warranty claims, tort claims,
              statutory claims, administrative law claims, and any other
              matter in question, not otherwise excepted herein, arising out
              of or relating to (i) the modular or manufactured home(s)
              purchased, sold, owned, occupied, and/or delivered in any
              transaction with Buyer or Beneficiaries . . ., (ii) the documents
              related to the purchase and sale of the Home (including but
              not limited to the Retailer Closing Agreement, any Purchase
              or Sales Agreement, buyer’s order, supplemental invoice, and
              other instruments and agreement whereby Seller purports to
              convey or receive any goods or services to or from Buyer or
              Beneficiaries . . . ), (iii) any products goods services,

                                             2
              insurance, supplemental warranty, service contract, and real
              property . . . sold under or referred to in the Contract, (iv) any
              events leading up to the Contract, (v) the collection and
              servicing of the Contract, (vi) the design and construction of
              the Home, and (vii) the interpretation, scope, validity and
              enforceability of the Contract . . . .

ECF No. 5-6 at 2.2

       This action was filed in the Williamsburg County Court of Common Pleas and was

removed to this Court on February 26, 2019. ECF No. 1. Plaintiff brings claims for breach

of contract, negligent construction and repairs, breach of warranty, and unfair trade

practices. ECF No. 1-1 at 19–24.

                                    APPLICABLE LAW

       The Federal Arbitration Act (“FAA”) establishes a “strong federal public policy in

favor of enforcing arbitration agreements” and is designed to “ensure judicial enforcement

of privately made agreements to arbitrate.” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S.

213, 217, 219 (1985). The FAA was enacted “in 1925 in order ‘to reverse the longstanding

judicial hostility to arbitration agreements that had existed at English common law and

had been adopted by American courts, and to place arbitration agreements on the same




       2
         The DRA states that it is between the Buyer and the Seller, defined as CMH
Homes, Inc. ECF No. 5-6 at 4. The DRA further states that it applies to intended
beneficiaries of the DRA, including “(i) manufacturers of the Home [and] (ii) contractors
including without limitation, contractors involved in delivery and set-up of Buyer’s Home.”
Thus, the DRA is applicable to the claims against Defendant Southern Energy Homes,
Inc.
                                              3
footing as other contracts.’” Snowden v. CheckPoint Check Cashing, 290 F.3d 631, 639

(4th Cir. 2002) (quoting Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (1991)).

“Underlying this policy is Congress’s view that arbitration constitutes a more efficient

dispute resolution process than litigation.” Adkins v. Labor Ready, Inc., 303 F.3d 496,

500 (4th Cir. 2002) (citation omitted).

       The FAA provides that arbitration clauses in contracts involving interstate

commerce “shall be valid, irrevocable, and enforceable, save upon such grounds as exist

at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. Under the FAA, a

district court must compel arbitration and stay court proceedings if the parties have

agreed to arbitrate their dispute. Id. §§ 2, 3. But, if the validity of the arbitration agreement

is in issue, a district court must first decide if the arbitration clause is enforceable against

the parties. Id. § 4. “‘[A]s a matter of federal law, any doubts concerning the scope of

arbitrable issues should be resolved in favor of arbitration.’” Drews Distrib., Inc. v. Silicon

Gaming, Inc., 245 F.3d 347, 349 (4th Cir. 2001) (quoting Moses H. Cone Mem'l Hosp. v.

Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983)). “A court should not deny a request to

arbitrate an issue ‘unless it may be said with positive assurance that the arbitration clause

is not susceptible of an interpretation that covers the asserted dispute.’” Id. at 349–50

(quoting United Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582–

83 (1960)). Nevertheless, “a party cannot be required to submit to arbitration any dispute

which he has not agreed so to submit.” Warrior & Gulf Navigation Co., 363 U.S. at 582.


                                               4
       A party seeking to compel arbitration must do so by establishing the following four

elements: (1) the existence of a dispute between the parties; (2) a written agreement that

includes an arbitration provision purporting to cover the dispute; (3) the relationship of the

transaction, as evidenced by the agreement, to interstate or foreign commerce; and (4)

the failure, neglect, or refusal of a party to arbitrate the dispute. Am. Gen. Life & Accident

Ins. Co. v. Wood, 429 F.3d 83, 87 (4th Cir. 2005); see also Whiteside v. Teltech Corp.,

940 F.2d 99, 102 (4th Cir. 1991); Energy Absorption Sys. v. Carsonite Int'l, 377 F. Supp.

2d 501, 504 (D.S.C. 2005). “[E]ven though arbitration has a favored place, there still must

be an underlying agreement between the parties to arbitrate.” Adkins, 303 F.3d at 501

(internal quotations and citation omitted). “Whether a party agreed to arbitrate a particular

dispute is a question of state law governing contract formation.” Id. (citing First Options

of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995)). “[T]he party resisting arbitration bears

the burden of proving that the claims at issue are unsuitable for arbitration.” Green Tree

Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 81 (2000). Thus, where a valid arbitration

agreement exists and covers the claims at issue, this Court has “no choice but to grant a

motion to compel arbitration.” Adkins, 303 F.3d at 500 (4th Cir. 2002).

                                       DISCUSSION

Motion to Compel Arbitration

       In his response to Defendants’ motion, Plaintiff argues that Defendants have failed

to establish the existence of a valid, enforceable contractual agreement to arbitrate claims


                                              5
in this case. ECF No. 7. Specifically, Plaintiff argues that there was no consideration for

the DRA, the Sales Agreement contains a “merger clause” indicating that the parties

intended to treat the sales contract as a complete integration of their agreement, and that

he was not aware that he electronically signed the document.

        All parties agree that South Carolina law applies to determine whether a contract

was formed. ECF Nos. 7 at 3; 8 at 2–6. With respect to his argument that there was no

consideration paid for the DRA, “[u]nder South Carolina law, a mutual promise to arbitrate

constitutes sufficient consideration to support a stand-alone arbitration agreement.” Noffz

v. Austin Maint. & Constr., Inc., C/A No. 8:16-cv-00208-MGL-KFM, 2016 WL 4385872, at

*5 (D.S.C. July 25, 2016), Report and Recommendation adopted, C/A No. 8:16-cv-00208-

MGL, 2016 WL 4269498 (D.S.C. Aug. 15, 2016) (citing O'Neil v. Hilton Head Hosp., 115

F.3d 272, 275 (4th Cir. S.C. 1997)). Accordingly, Plaintiff’s argument is not well taken.

        The Court further finds that Plaintiff’s argument that the DRA is invalid under the

parole evidence rule is likewise unavailing. The Sales Agreement states that “there are

no other agreements, written or oral, unless evidenced in writing and signed by the

parties.” ECF No. 7-2 at 2 (emphasis added). Here, the DRA was electronically3 signed

by the parties, as contemplated by the language in the Sales Agreement. ECF No. 5-6

at 5.   This Court has previously found that a stand-alone arbitration agreement is



        3
        To the extent that Plaintiff argues that, because his signature was electronic, it
should not be considered binding, the Court disagrees. See S.C. Code Ann. § 26-6-70(1)
(“An electronic signature satisfies a law requiring a signature.”).
                                             6
enforceable where a finance agreement stated that “[t]his contract contains the entire

agreement between you and us relating to this contract.” Bowser v. Burns Chevrolet

Cadillac, Inc., C/A No. 0:16-cv-01551-TLW, 2017 WL 10810029, at *2 (D.S.C. May 3,

2017) (finding that the parole evidence rule and the quoted language did not “merge or

supersede the Arbitration Agreement”); see also Cara’s Notions, Inc. v. Hallmark Cards,

Inc., 140 F. 3d 566, 570 (4th Cir. 1998).

       Finally, the Court finds Plaintiff’s assertion that he was not informed he was signing

an agreement to arbitrate fails. Plaintiff states that he was told to “click a box” which

contained the DRA and other documents. As stated above, Plaintiff’s electronic signature

is enforceable. Moreover, because he signed the document, Plaintiff is presumed to know

the DRA’s terms and is bound by them even if he does not remember reading it. See

Sanders v. Allis Chalmers Mfg. Co., 115 S.E.2d 793, 796 (S.C. 1960).4

       Turning to the four-factor test articulated by the Fourth Circuit, the Court finds that

the elements required to compel arbitration are satisfied. See Am. Gen. Life & Accident




       4
          Further, the Court agrees with Defendants’ assertion that any argument by
Plaintiff that his electronic signature is unenforceable as to the DRA would, in fact,
question the enforceability of the entire transaction. Such a challenge should be decided
by the arbitrator. See Berkeley Cty. Sch. Dist. v. HUB Int'l Ltd., 363 F. Supp. 3d 632, 641
(D.S.C. Jan. 29, 2019) (“[C]ourts generally have the power to determine the validity of an
arbitration clause before requiring the parties to arbitrate an issue. However, if a party is
challenging the validity of the container contract, the challenge must be heard by an
arbitrator.”) (discussing Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 70 (2010)).
                                              7
Ins. Co., 429 F.3d at 87. First, a dispute exists between the parties, as evidenced by the

allegations in the Amended Complaint.

       Second, the DRA is a written agreement that contains an arbitration clause

purportedly governing this dispute. As previously discussed, all parties to this action are

covered by the DRA. Moreover, the DRA’s arbitration provision “applies to all . . . common

law claims, contract and warranty claims, tort claims, statutory claims . . . arising out of or

relating to (i) the [Home] . . . (ii) the documents related to the purchase and sale of the

Home . . . , (iii) any . . . services, . . . supplemental warranty, service contract, . . . sold

under the Contract, [and] (vi) the design and construction of the Home.” ECF No. 5-6 at

1. Thus, all of Plaintiff’s claims fall within the broadly defined scope of the arbitration

agreement.

       Third, the Court finds that the agreement affects interstate commerce. Defendant

CMH Homes, Inc. is a Tennessee corporation and Defendant Southern Energy Homes,

Inc. is a Delaware corporation with its principal place of business in Alabama. The mobile

home was manufactured in Alabama and shipped to Plaintiff for installation in South

Carolina.

       Finally, the fourth element is satisfied as evidenced by the fact that Plaintiff refused

arbitration in this action. Thus, the Court finds that a valid arbitration agreement exists

and the claims presented fall within its scope. See AT&T Tech., Inc. v. Commc'ns




                                               8
Workers of Am., 475 U.S. 643, 651 (1986); see also Hooters of Am. v. Phillips, 173 F.3d

933, 938 (4th Cir. 1999).

Motion to Dismiss

       The FAA requires a court to stay “any suit or proceeding” pending arbitration of

“any issue referable to arbitration under an agreement in writing for such arbitration, and

“[t]his stay-of-litigation provision is mandatory.” Adkins, 303 F.3d at 500; see also 9

U.S.C. § 3. However, the Fourth Circuit has also held that if all of the claims asserted in

a complaint are subject to arbitration, dismissal of the complaint is “an appropriate

remedy.” Choice Hotels Int'l, Inc. v. BSR Tropicana Resort, Inc., 252 F.3d 707, 709–10

(4th Cir. 2001). Although the Fourth Circuit has acknowledged the inconsistency between

its opinions on this issue, see Aggarao v. MOL Ship Mgmt. Co., 675 F.3d 355, 376 n.18

(4th Cir. 2012) (“There may be some tension between our decision . . . indicating that a

stay is required when the arbitration agreement ‘covers the matter in dispute’—and

Choice Hotels—sanctioning dismissal ‘when all of the issues presented . . . are

arbitrable.’”), presently in this Circuit, a district court must stay an action pending

arbitration of any arbitrable claims, with the exception that it may instead dismiss an action

if all claims asserted are arbitrable. See Weckesser v. Knight Enters. S.E., LLC, 228 F.

Supp. 3d 561, 564 (D.S.C. 2017). Here, all claims are subject to arbitration; accordingly,

dismissal is appropriate.




                                              9
                                       CONCLUSION

      Therefore, based on the foregoing, Defendants’ Motion to Compel Arbitration [5] is

GRANTED and this action is DISMISSED.

      IT IS SO ORDERED.

                                                     s/ Donald C. Coggins, Jr.
                                                     United States District Judge
December 5, 2019
Spartanburg, South Carolina




                                          10
